Citation Nr: 1640410	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Service connection for a disability manifested by symptoms of joint pain and skin blisters, to include porphyria, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a May 2010 hearing before a Decision Review Officer (DRO).  The hearing transcript has been associated with the claims file on VBMS.  

This case was most recently before the Board in July 2014 where the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain medical (treatment) records, as well as provide the Veteran with a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the July 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In December 2015, the Board requested an opinion from the Veterans Health Administration (VHA) regarding medical questions presented in this case.  A July 2016 VHA medical opinion was received by the Board, and a copy of that opinion was provided to the appellant and representative.

The Board acknowledges that the issue of a higher rating for the service-connected PTSD has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue, to include scheduling a Board hearing as requested by the Veteran on the July 2015 VA Form 9.  As such, the Board will not accept jurisdiction over the issue of higher rating for PTSD at this time, but it will be the subject of a future Board decision, if otherwise in order. 


FINDINGS OF FACT

1. The Veteran is service connected for PTSD.

2. The Veteran has a current diagnosis of acute intermittent porphyria.

3. The acute intermittent porphyria is permanently worsened in severity beyond natural progression by the service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for acute intermittent porphyria, as secondary to the service-connected PTSD, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for acute intermittent porphyria, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection for Acute Intermittent Porphyria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Veteran contends that service connection is warranted because a disability manifested by symptoms of joint pain and skin blisters, to include porphyria, is secondary to the service-connected PTSD.  See, e.g., June 2007 VA Form 21-4138;   

The Board finds that the Veteran has a current disability of acute intermittent porphyria.  An October 2008 VA treatment record shows a diagnosis of acute intermittent porphyria.  See also September 2014 VA examination report.  The July 2016 VHA physician opined that it is more likely than not that the Veteran has acute intermittent porphyria or variegate porphyria.
 
The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's acute intermittent porphyria is permanently worsened in severity beyond a normal progression by, that is, is aggravated by, the service-connected PTSD, for which service connection was granted in an April 2014 rating decision.  The evidence unfavorable to the Veteran's claim for service connection for a skin disorder as secondary to the service-connected PTSD includes the September 2014 VA examiner's opinion that it is less likely than not that the Veteran's porphyria was aggravated beyond natural progression by the service-connected PTSD.  In reaching this opinion, the September 2014 VA examiner reasoned that there was no documentation that the PTSD symptoms caused or aggravated the hereditary porphyria, which is variable and episodic in nature.  

The evidence in favor of the Veteran's claim includes an internet medical article from Mayo Clinic indicating that, although porphyria is usually inherited, environment factors, such as emotional stress, may trigger the development of symptoms in some types of porphyria.  Such medical article is of some probative value as it indicates generic relationship to establish "a plausible causality based on objective facts."  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)) for the proposition that medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts").  

The evidence in favor of the Veteran's claim also includes a letter by a private physician stating that stress and physical activity are part of the triggers of acute porphyria attacks.  See November 2009 letter by E.M., M.D.  This statement suggests that the stress from PTSD triggers the acute porphyria attacks.  The Veteran also submitted an April 2013 lay statement by M.B. (Veteran's girlfriend) to the effect that the Veteran has symptoms of porphyria after each episode of PTSD.  This lay statement places the porphyria attacks in chronological proximity to episodes of PTSD, so is suggested of a relationship, though the lay statement and chronology alone do not prove the relationship.   

In light of the complexity of the etiology of the skin disorder due to multiple possible etiologies and the conflicting medical nexus opinion evidence, the Board requested an opinion by a VHA physician.  In July 2016, the VHA physician indicated that there are multiple factors that can cause porphyria such as excess alcohol consumption, infections, fasting, dietary changes, smoking, sun exposure, liver disease, and certain drugs such as psychoactive drugs.  The July 2016 VHA physician noted that the Veteran has a history of smoking, alcohol abuse, and cocaine use, and that he is being treated for a psychiatric disorder.  The July 2016 VHA physician indicated that there is no documentation relating to the Veteran's diet or sun exposure.  Based on the foregoing, the July 2016 VHA physician stated that he cannot state that it is as likely as not that the service-connected PTSD aggravated the porphyria.   

Given the numerous potential factors of acute intermittent porphyria, the July 2016 VHA physician's inability to give an opinion as to the relationship between the service-connected PTSD and the acute intermittent porphyria, and a favorable medical article and opinion and lay evidence of proximity of episodes of porphyria with PTSD symptoms, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current acute intermittent porphyria is aggravated by the service-connected PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot. 


ORDER

Service connection for acute intermittent porphyria, as secondary to the service-connected PTSD, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


